Citation Nr: 0933727	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-36 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bronchial asthma, currently rated 30 percent 
disabling.  

2.  Entitlement to a rating in excess of 60 percent for the 
service-connected bronchial asthma.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from March 1944 to 
July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the RO that 
denied an increased rating for bronchial asthma.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The matter of a rating in excess of 60 percent for the 
service-connected bronchial asthma is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected bronchial asthma is shown to be 
productive of a disability picture that more nearly 
approximates that of  pulmonary function tests manifesting a 
FEV-1 of 40 percent predicted.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
the service-connected bronchial asthma have been met as of 
June 17, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.97, Diagnostic Code 6602 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  In 
the present case, given the fully favorable action taken 
hereinbelow, the Board finds that a full discussion regarding 
compliance with VCAA is not required at this time.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes. 38 C.F.R. § 
4.27 (2008). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran is currently rated at 30 percent for asthma under 
38 C.F.R. § 4.97, Diagnostic Code  6602.  

Under this rating code, a 30 percent rating is assigned when 
Forced Expiratory Volume in one second (FEV-1) is between 56 
and 70 percent of what was predicted; when the ratio of FEV-1 
to Forced Vital Capacity (FEV-1/FVC) is between 56 and 70 
percent; or when inhalational anti-inflammatory medication is 
required.  

A 60 percent rating is assigned when the FEV-1 is between 40 
and 55 percent of what was predicted; where FEV-1/FVC is 
between 40 and 55 percent of what was predicted; where a 
veteran must visit a physician at least monthly for required 
care of exacerbations; or where intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids are required.  

A 100 percent rating requires that FEV-1 be less than 40-
percent predicted, or; when FEV-1/FVC less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  

VA amended the rating schedule concerning respiratory 
conditions, effective on October 6, 2006. VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions.  

The Board notes that Diagnostic Code 6602 is not among the 
diagnostic codes noted under 38 C.F.R. § 4.96(d).  Further, a 
review of the regulatory changes which affect the current 
claim, reveals that all regulatory changes pertinent to this 
claim are non-substantive in nature, and merely interpret 
already existing law.  

At his VA examination in October 2006, the Veteran's 
pulmonary function tests revealed an FEV-1  of 68 percent 
predicted, and an FEV-1/FVC of 91 percent predicted.  
Although he used an inhaler, he did not require the use of 
corticosteroids or immuno-suppressive medications.  

Similar findings were made upon VA examination in September 
2007.  Consequently, the Veteran did not initially meet the 
criteria for a 60 percent rating for his bronchial asthma.  

However, in a treatment note dated June 17, 2008, the 
Veteran's private physician reported that his FEV-1 was only 
40 percent.  Although the medical evidence of record clearly 
shows that the Veteran now has emphysema, the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  

In the absence of any definitive evidence showing that the 
Veteran's decreased pulmonary function is attributable to the 
non-service connected emphysema, the Board must consider it 
in conjunction with rating the service-connected disability.  

Therefore, effective June 17, 2008, the Board concludes that 
the criteria for a 60 percent rating for the service-
connected bronchial asthma have been met.  




ORDER

An increased 60 percent rating for bronchial asthma is 
granted from June 17, 2008, subject to the regulations 
governing the payment of monetary benefits.  


REMAND

As outlined above, the Board has concluded that the Veteran's 
service-connected bronchial asthma has increased in severity.  

However, the most recent evidence shows that he is currently 
on home oxygen therapy.  While the VA examiner indicated that 
the Veteran's emphysema was not a part of his service-
connected bronchial asthma, his private doctor indicated 
otherwise.  Therefore, the Board finds that further 
development is necessary in order to ascertain whether the 
Veteran's disability warrants a rating in excess of 60 
percent.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate action 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for a respiratory disorder since 
September 2007.  After securing the 
necessary release, the RO should obtain 
these records, including current VA 
treatment reports.  

2.  The Veteran should be afforded a VA 
respiratory examination to ascertain the 
severity of his lung disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should comment 
as to the severity of the Veteran's lung 
disability, to include stating the 
reasons for and the frequency of his use 
of home oxygen therapy.  

The examiner should also ascertain 
whether it is possible to delineate which 
symptoms are associated with the 
Veteran's bronchial asthma and which 
symptoms are associated with his 
emphysema.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


